Exhibit 10.1
     FIRST AMENDMENT AND WAIVER, dated as of October 23, 2008 (this
“Amendment”), to the Credit Agreement dated as of February 4, 2008 (as
heretofore amended, the “Credit Agreement”), among A. H. BELO CORPORATION, a
Delaware corporation, the LENDERS party thereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
          WHEREAS the Lenders have agreed to extend credit to the Borrower under
the Credit Agreement on the terms and subject to the conditions set forth
therein;
          WHEREAS the Borrower wishes to reduce the Commitments as set forth
herein;
          WHEREAS the Borrower has requested a waiver of certain provisions of
the Credit Agreement for the limited period set forth herein;
          WHEREAS the Borrower has requested that certain provisions of the
Credit Agreement be amended in the manner as set forth herein; and
          WHEREAS the Lenders whose signatures appear below, constituting at
least the Required Lenders, are willing to amend the Credit Agreement and grant
such waivers on the terms and subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. (a) Each capitalized term used but not
defined herein, including in the recitals hereto, shall have the meaning
assigned to it in the Credit Agreement.
          (b) As used in this Amendment:
          “Termination Date” means the first to occur of (a) January 31, 2009,
and (b) any date on which there shall occur or come to the attention of the
Agent or any Lender (i) any Default or Event of Default other than a Default or
Event of Default expressly waived under Section 3 or (ii) any default in the
performance of any obligation of the Borrower under this Amendment.
          SECTION 2. Reduction in Commitments; Limitation on Availability.
(a) Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby
notifies the Administrative Agent of its election to reduce the Commitments to
the aggregate amount of $50,000,000, which reduction shall become effective as
of the Amendment Effective Date (as defined in Section 8). The undersigned
Lenders waive the notice requirements set forth in Section 2.08(c) of the Credit
Agreement insofar as they would apply to such reduction.

 



--------------------------------------------------------------------------------



 



2

          (b) Notwithstanding any provision contained in the Credit Agreement,
no Loan shall be made or Letter of Credit issued prior to January 31, 2009, if,
after giving effect thereto, the aggregate Revolving Credit Exposures would
exceed $32,500,000.
          SECTION 3. Limited Waiver. (a) Compliance with Section 6.12 of the
Credit Agreement is hereby waived, solely for the period commencing on the
Amendment Effective Date and ending on the Termination Date.
          (b) The undersigned Lenders hereby waive, solely for the period
commencing on the Amendment Effective Date and ending on the Termination Date,
any Default arising prior to the Termination Date under Section 6.12 of the
Credit Agreement that would not have existed had the waiver provided for in
paragraph (a) of this Section been effective.
          (c) On the Termination Date, the waivers provided for in paragraphs
(a) and (b) of this Section shall expire and be of no further force or effect
with retroactive effect to the date hereof and the Lenders shall have all rights
and remedies to which they would have been entitled had such waivers never
become effective.
          SECTION 4. Pricing Amendment. The definition of “Applicable
Percentage” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:
          “Applicable Percentage” means on any date, with respect to any ABR
Loan or Eurodollar Loan or with respect to the commitment fees referred to in
Section 2.11(a), as the case may be, the applicable percentage set forth in the
table below under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment
Fee Percentage”, as the case may be:

                  Commitment Fee ABR Spread   Eurodollar Spread   Percentage
1.500%   2.500%   0.500%

          SECTION 5. Agreements of the Borrower. (a) The Borrower hereby
covenants and agrees that prior to the Termination Date, and at any time
thereafter when a Default shall have occurred and be continuing, it will not,
and will not permit any of its Restricted Subsidiaries to:
     (i) make, or incur any obligation (contingent or otherwise) to make, any
Restricted Payment in reliance on clause (d), (e) or (f) of Section 6.03 of the
Credit Agreement; provided that the Borrower may pay the cash dividend declared
by its Board of Directors on September 24, 2008, in an aggregate amount not to
exceed $2,600,000; or
     (ii) purchase or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any



--------------------------------------------------------------------------------



 



3

capital stock, evidence of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or make any
investment or acquire any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, division, product line or line of
business, in each case in reliance on clause (j), (k) or (l) of Section 6.09 of
the Credit Agreement; provided that the Borrower may make such Investments that
would otherwise not be permitted pursuant to this clause (ii) in an aggregate
amount not to exceed $6,000,000.
          (b) The Borrower will at all times (i) cause each Material Subsidiary
to be a party to the Security Agreement (as defined in Section 8) and
(ii) execute all documents, financing statements and instruments, and take all
actions (including the filing and recording of financing statements and other
documents) that may be required under any applicable law or that the
Administrative Agent or the Required Lenders may reasonably request to carry out
the terms of the Security Agreement and to ensure perfection and priority of
Liens created or to be created by the Security Agreement, all at the expense of
the Borrower. The Borrower agrees to provide the Administrative Agent, from time
to time, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Agreement.
          (c) The agreements set forth in Section 5 (a) and Section 5(b) shall
for all purposes of the Credit Agreement each be deemed to be covenants set
forth in Article VI and Article V thereof, respectively.
          SECTION 6. Covenant Amendment. (a) Section 6.01 of the Credit
Agreement is hereby amended to add the following subsection:
           “(j) Mortgage Indebtedness of the Borrower and/or its Restricted
Subsidiaries secured solely by certain real estate assets owned on the date
hereof by the Borrower and/or its Restricted Subsidiaries and located in
Riverside, California (the “Riverside Property”) provided that the Borrower
and/or its Restricted Subsidiaries will not permit the loan-to-value ratio when
such mortgage Indebtedness is incurred to be less than 50 percent or greater
than 100 percent.”
          (b) Section 6.02 of the Credit Agreement is hereby amended to add the
following to the last sentence:
          “and (c) Liens on the Riverside Property securing Indebtedness
permitted by 6.01(j).”
          (c) Section 1.01 of the Credit Agreement is hereby amended by deleting
the text in parenthesis “(including controlled disbursements, zero balance
arrangements, cash sweeps, automated clearinghouse transactions, return items,
overdrafts, temporary advances, and interstate depository network services)” in
the definition of “Cash Management Services Obligations” and substituting in
lieu thereof the following text:



--------------------------------------------------------------------------------



 



4

          “(including controlled disbursements, zero balance arrangements, cash
sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interstate depository network services and purchase cards).”
          SECTION 7. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
such parties that, as of the Amendment Effective Date:
          (a) The execution, delivery and performance by the Borrower of this
Amendment and the Security Agreement have been duly authorized by all requisite
corporate action on the part of the Borrower and the Material Subsidiaries; this
Amendment and the Security Agreement have been duly executed and delivered by
the Borrower. Each of this Amendment, the Credit Agreement, as amended hereby
and the Security Agreement constitute legal, valid and binding obligations of
the Borrower and, in the case of the Security Agreement, each Material
Subsidiary, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The Subsidiaries that have executed and delivered the Security Agreement
constitute all the Material Subsidiaries. The Security Agreement creates in
favor of the Administrative Agent, for the benefit of the Secured Parties (as
defined therein), a valid and enforceable security interest in the Collateral
(as defined therein) and when financing statements in appropriate form are filed
in the applicable filing offices, the security interest created under the
Security Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted by Section 6.02.
          (b) The representations and warranties of the Borrower set forth in
Article III of the Credit Agreement and in the Security Agreement are true and
correct in all material respects on and as of the Amendment Effective Date
(except to the extent that any representation or warranty expressly relates to
an earlier date, in which case such representation or warranty is true and
correct as of such earlier date).
          (c) As of the Amendment Effective Date, after giving effect to this
Amendment, no Default will have occurred and be continuing.
          SECTION 8. Effectiveness. This Amendment shall become effective as of
the date (the “Amendment Effective Date”) on which:
          (a) the Administrative Agent shall have received (i) a counterpart of
this Amendment executed on behalf of the Borrower and (ii) duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
Lenders constituting at least the Required Lenders,



--------------------------------------------------------------------------------



 



5

          (b) the Administrative Agent shall have received a counterpart of a
Security Agreement in the form of Exhibit A hereto (the “Security Agreement”),
executed on behalf of the Borrower and each Material Subsidiary;
          (c) the Administrative Agent shall have received such documents,
certificates and legal opinions as the Administrative Agent shall reasonably
have requested relating to the organization, existence and good standing of each
Loan Party, their authority to enter into this Amendment and the Security
Agreement and any other legal matters relating to the Loan Parties, the Loan
Documents or the transactions contemplated thereby, all in form and substance
reasonably satisfactory to the Administrative Agent; and
          (d) the Administrative Agent shall have received the Consent Fees
payable under Section 9 and, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
under the Credit Agreement or Section 10.
          SECTION 9. Fees to Consenting Lenders. The Borrower agrees to pay on
the Amendment Effective Date to the Administrative Agent, for the account of
each Lender that delivers an executed copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 5:00 p.m., New York City
time, on October 22, 2008, a fee (a “Consent Fee”) equal to 0.125% on the amount
of such Lender’s Commitment, after giving effect to the reduction of the
Commitments provided for in Section 2. All such fees shall be in immediately
available funds and shall not be refundable.
          SECTION 10. Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent.
          SECTION 11. Credit Agreement. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under, the Credit Agreement, as amended and waived hereby,
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, as waived and amended herby, or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification, or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement, as amended and waived hereby, or any other Loan
Document in similar or different circumstances. On and after the Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall be deemed to be a
reference to the Credit Agreement as amended hereby. This Amendment and the
Security Agreement shall constitute “Loan Documents” for all purposes of the
Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 



6

          SECTION 12. Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single instrument. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart hereof.
          SECTION 13. Governing Law. This Amendment shall be construed in
accordance with and governed by the law of the State of New York.
          SECTION 14. Headings. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.



--------------------------------------------------------------------------------



 



7

         

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

            A.H. BELO CORPORATION,
      by   /s/ Alison K. Engel       Name:   Alison K. Engel        Title:  
Senior Vice President/Chief Financial Officer       JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
      by   /s/ Brian McDougal        Name:   Brian McDougal        Title:   Vice
President        BANK OF AMERICA, N.A.,
      by   /s/ Jay D. Marquis         Name:   Jay D. Marquis        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: BANK OF AMERICA, N.A.
      by   /s/ Jay D. Marquis         Name:   Jay D. Marquis        Title:  
Vice President        For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: SUNTRUST BANK
      by   /s/ Jill White        Name:   Jill White       Title:   Vice
President       For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: CAPITAL ONE, N.A.
      by   /s/ Shannan Pratt         Name:   Shannan Pratt        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: THE BANK OF NEW YORK MELLON
      by   /s/ Thomas J. Tarasovich, Jr.       Name:   Thomas J. Tarasovich, Jr.
      Title:   Vice President       For any Lender requiring a second signature
line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: WACHOVIA BANK, N.A.
      By   /s/ Erik Habres         Name:   ERIK HABRES        Title:   VICE
PRESIDENT        For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: THE NORTHERN TRUST COMPANY
      by   /s/ Jeffrey Gordon         Name:   Jeffrey Gordon       Title:  
Officer       For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: COMERICA BANK
      by   /s/ Catherine Young         Name:   Catherine Young       Title:  
Vice President       For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4, 2008, OF A.H. BELO CORPORATION

            LENDER: U.S. BANK, N.A.
      by   /s/ Tom Gunder         Name:   Tom Gunder        Title:   SVP       
For any Lender requiring a second signature line:
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE FIRST AMENDMENT AND WAIVER UNDER THE CREDIT AGREEMENT
DATED AS OF FEBRUARY 4,2008, OF A.H. BELO CORPORATION

            AMEGY BANK NATIONAL ASSOCIATION
      by   /s/ Melinda Jackson         Name:   Melinda Jackson        Title:  
Senior Vice President     

 